            Case 1:21-cv-00925-KPF Document 5
                                            4 Filed 02/05/21
                                                    02/04/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––––––––X
FELICIA ALTERESCU,

                                                           Plaintiff,          NOTICE OF REMOVAL
                             -against-                                         Case No. 21-CV-925

NEW YORK CITY DEPARTMENT OF EDUCATION
RICHARD CARRANZA, CHANCELLOR; and THE
UNITED FEDERATION OF TEACHERS
Defendants.
––––––––––––––––––––––––––––––––X
TO:     THE UNITED STATES DISTRICT COURT,
        SOUTHERN DISTRICT OF NEW YORK

                 Defendants, the Department of Education of the City of New York (“DOE”) 1 and

Chancellor Richard Carranza 2 (hereinafter as “DOE Defendants”) by and through their attorney

James L. Johnson, Corporation Counsel of the City of New York, respectfully move this Court as

follows:

                 1.       On or about January 19, 2021, DOE Defendants received by personal

service on the Office of the Corporation Counsel a Notice and Summons filed in the Supreme

Court of the State of New York, County of New York, under Index No. 160168/20, DOE,

Richard Carranza, and the United Federation of Teachers 3(“UFT”) as the Defendants therein,

and setting forth the claims for relief upon which the action is based.

                 2.       A copy of Plaintiff’s Notice and Summons is annexed hereto as Exhibit

“A.”




1
  “New York City Department of Education” is formally the Board of Education of the City School District of the
City of New York, as defined and existing pursuant to the New York State Education Law.
2
  The Corporation Counsel represents Chancellor Richard Carranza insofar as he is named in his official capacity as
Chancellor of the New York City Department of Education.
3
  Co-Defendant UFT, through counsel, consents to this removal.
          Case 1:21-cv-00925-KPF Document 5
                                          4 Filed 02/05/21
                                                  02/04/21 Page 2 of 3




               3.     Plaintiff, a former tenured teacher with DOE, brings this action alleging,

inter alia, that Defendants DOE and UFT violated her rights under, 42 U.S.C. § 1983, Age

Discrimination in Employment Act., Stigma Plus, First and Fourteenth Amendment of the

United States Constitution based on her 3020(a) disciplinary hearing and resultant termination

with DOE. See Exhibit “A.”

               4.      The above-captioned action is a civil action of which the District Court

has original jurisdiction pursuant to 28 U.S.C. § 1331, in that it alleges claims which arise under

the laws of the United States. This action is therefore removable to the District Court without

regard to the citizenship or residence of the parties, pursuant to 28 U.S.C. §§ 1441 and 1443.

               5.      This Notice of Removal is timely because it is being filed within thirty

days of Defendants’ receipt of the Summons See 28 U.S.C. § 1446 (b).

               6.      Pursuant to 28 U.S.C. §1466(d), counsel for DOE Defendants shall

promptly provide Plaintiff and Co-Defendant UFT with written notice of the filing of this Notice

of Removal, and shall file a copy of this Notice of Removal with the Clerk of the Supreme Court

of the State of New York, County of New York

               7.      DOE Defendants reserve all claims and defenses, including, without

limitation, those set forth in Rule 12(b) of the Federal Rules of Civil Procedure

               8.      DOE Defendants are unaware of any previous application for the relief

requested herein.

               WHEREFORE, Defendants respectfully request that the above-captioned action

be removed from the Supreme Court of the State of New York, County of New York, to the

United States District Court for the Southern District of New York.

Dated:         New York, New York
               February 3, 2021


                                                 2
         Case 1:21-cv-00925-KPF Document 5
                                         4 Filed 02/05/21
                                                 02/04/21 Page 3 of 3




                                         JAMES L. JOHNSON
                                         Corporation Counsel
                                          of the City of New York
                                         Attorney for Defendant
                                         100 Church Street, Room 2-109(d)
                                         New York, New York 10007
                                         (212) 356-0879
                                         myaqoob@law.nyc.gov


                                         By:           /s/
                                                M. Adil Yaqoob
                                                Assistant Corporation Counsel

TO:   D. Christopher Mason
      Attorney for Plaintiff
      MASON LAW, PLLC
      11 Broadway, Suite 615
      New York, NY 10004

Paul K. Brown
Attorney for Co-Defendant UFT
Archer, Byington, Glennon & Levine LLP
One Huntington Quadrangle, Suite 4C10
Melville, NY 11747
631-777-6948




                                            3
